Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Previous Rejections
Applicants' arguments, filed 1/4/21 have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Scott et al. (US PG pub. 2004/0101493) in view of Abdalla (US PG pub. 2014/0345648) and Kato (USP 8,961,938).
Scott discloses an oral dentifrice in a form of a compressed tablet comprising 40%(w/w) dicalcium phosphate, 7% sodium bicarbonate, flavor and mannitol, see abstract, [0179], [0180] and examples IV. Scott further teaches that the composition can further comprise sodium lauryl sulfoacetate, kaolin, menthol, oil of peppermint and orange (see paragraphs [0054], [0104], [0149], [0159]). Scott teaches use of xylitol and 
While Scott teaches use of xylitol and erythritol in an oral dentifrice, Scott does not teach the claimed amount of powdered xylitol and erythritol.
Abdalla teaches oral healthcare products and methods therefor for improving overall health of the oral cavity, see title and [0006].  Abdalla teaches use of saliva activating agent ranging from about 5% to 50%, see [0008]. Abdalla teaches xylitol as saliva activating agent, see [0054]. Abdalla teaches use of about 30% to about 98%w/w of xylitol as saliva activating agent along with whitening agent, bleaching agent, oxidizing agent and remineralizing agent, see claims 1-41 and example 2. The reference thus provides a known amount of xylitol in an oral care product.
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have utilized the known and useful amount of xylitol of about 5% to about 50% as taught by Abdalla into the oral dentifrice of Scott et al. One of ordinary skill would have been motivated to do so because Abdalla provides orally acceptable xylitol amount used in an oral health care composition which helps in improving health of the oral cavity by acting as a saliva stimulating agent and Scott 
Kato teaches a dentifrice composition, see title. Kato teaches use of 15% to 60 weight % of erythritol as a powder used in a dentifrice composition, see claim 1 and abstract. Use of erythritol is for storage stability and the persistence of a cool and refreshing feeling, see abstract. The amount of erythritol of about 15% to about 60% creates case of obviousness because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  MPEP 2144.05 A.
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have utilized the known and useful amount of erythritol from 15 to 60 weight % of the dentifrice formulation as taught by Kato et al. into the dentifrice of Scott et al. for cool and refreshing effects motivated by the teachings of Kato et al. While the amount of dicalcium phosphate is not as claimed, it would be within skill of an artisan to manipulate the amount of abrasives for optimum cleaning effect by performing experimental manipulations especially when Scott teaches various amounts of calcium comprising abrasives used in the dentifrice for overall oral health improvement. Since the art teaches the known and useful amounts of the components, it would have been .

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Scott et al. (US PG pub. 2004/0101493) in view of Burr et al. (US PG pub. 2006/0275223A1) and further in view of Abdalla (US PG pub. 2014/0345648).
Scott discloses an oral dentifrice in a form of a compressed tablet comprising 40%(w/w) dicalcium phosphate, 7% sodium bicarbonate, flavor and mannitol, see abstract, [0179] and examples IV. Scott further teaches that the composition can further comprise sodium lauryl sulfoacetate, kaolin, menthol, oil of peppermint and orange (see paragraphs [0054], [0104], [0149], [0159]). Scott teaches use of xylitol and erythritol, see [0139] and [0160]. While the amount of calcium diphosphate is not same as claimed, Scott teaches reminalization due to calcium and phosphate salts, see [0077] and [0078], therefore it would be within skill of an artisan to manipulate the amount of dicalcium phosphate for optimum remineralization effect by performing experimental manipulations.
While Scott teaches use of xylitol and erythritol in an oral dentifrice, Scott does not teach the claimed amount of powdered xylitol and erythritol.
Burr et al. teaches an oral hygiene composition for use in cleansing a subject's teeth comprising 5% by weight of xylitol and 25% by weight of erythritol (see paragraph [0084]; Table 1, Formulation 3). Burr et al. teaches an oral hygiene composition for use in cleansing a subject's teeth and gingiva can include an effective amount of erythritol admixed with an acceptable carrier. The oral hygiene composition can be configured into a gel or paste that is capable of being applied to one of a subject's tooth and gingiva in a sufficient amount so as to be retained thereto for a duration adequate for cleansing the subject's teeth and gingiva, see abstract. Burr teaches the dentifrice is intended for oral hygiene comprising erythritol, see [0031].

Scott as modified by Burr does not teach the claimed amount of xylitol.
Abdalla teaches oral healthcare products and methods therefor for improving overall health of the oral cavity, see title and [0006].  Abdalla teaches use of saliva activating agent ranging from about 5% to 50%, see [0008]. Abdalla teaches xylitol as saliva activating agent, see [0054]. Abdalla teaches use of about 30% to about 98%w/w of xylitol as saliva activating agent along with whitening agent, bleaching agent, oxidizing agent and remineralizing agent, see claims 1-41 and example 2. The reference thus provides a known amount of xylitol in an oral care product.
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have utilized the known and useful amount of xylitol of about 5% to about 50% as taught by Abdalla into the oral dentifrice of Scott et al. One of ordinary skill would have been motivated to do so because Abdalla provides orally acceptable xylitol amount used in an oral health care composition which helps in improving health of the oral cavity by acting as a saliva stimulating agent and Scott 
Applicant’s arguments regarding the amounts are moot in view of the teachings of Abdalla teaching the known and useful amounts of xylitol used in an oral care product. While Applicants contend that Scott is directed to tablet and Burr is directed to gel or paste and therefore one of ordinary skill would not combine the teachings of the two references. These arguments are not persuasive because Scott and Burr, both are directed to dentifrice composition. While Scott teaches a composition for overall health of oral cavity, Burr teaches the dentifrice is intended for oral hygiene comprising erythritol, see [0031]. Thus the purpose of Scott and Burr is to a dentifrice composition for oral health care may it be a tablet or a gel or a paste. The use of erythritol and xylitol is taught by Scott et al. and Abdalla provides motivation to increase or manipulate the amount of xylitol for salivating purposes thereby to provide enhanced dissolution of active drug or increased absorption of the drug as discussed above.

 Action is final necessitated by amendment
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 
/SNIGDHA MAEWALL/
Primary Examiner, Art Unit 1612